Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 20, 2015

The Court of Appeals hereby passes the following order:

A15A0852. PC PROCESSING, INC. f/k/a PC GENERAL AGENCY, INC. v.
    REORGANIZED HUMAN DYNAMICS CORP.

      This case was docketed on January 2, 2015, and Appellant filed its Brief and
Enumerations of Error on January 22, 2015. Thereafter, on February 2, 2015,
Appellee filed a Notice of Dismissal Without Prejudice of the underlying action in
the Superior Court.
      On February 2, 2015, Appellee filed a motion in this Court to supplement the
appellate record, as well as a motion to dismiss this appeal as moot. Appellee seeks
to supplement the appellate record with a copy of its Notice of Dismissal Without
Prejudice, as well as a post-appeal order entered by the trial court.
      Appellant objects to the dismissal of this case and has filed its own motion to
supplement the appellate record with the entirety of the trial court’s record, including
a post-appeal hearing transcript.
      Pursuant to Ga. Const. of 1983, Art. VI, Sec. IX, Par. II, this Court “shall
dispose of every case at the term for which it is entered on the court’s docket for
hearing or at the next term.” This two-term rule imposes a constitutional requirement
for all docketed appeals to be pursued diligently and decided within the prescribed
time limitation. In light of this constitutional requirement, Appellee’s motion to
dismiss is DENIED. Appellee’s and Appellant’s motions to supplement the record are
also DENIED.
      For the sake of judicial efficiency, we REMAND this case to the Superior
Court of Fulton County for consideration of Appellee’s Notice of Dismissal Without
Prejudice. In the event this case is not dismissed, the entirety of the trial court’s
record may then be re-filed and the case re-docketed with the Court of Appeals.

                                      Court of Appeals of the State of Georgia
                                                                           02/20/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.